Citation Nr: 0028272	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-10 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran is a former prisoner of war who served on active 
duty during World War II, specifically, from March 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
peripheral neuropathy of the right and left lower 
extremities, and which assigned each of these disabilities a 
20 percent disability evaluation effective from October 21, 
1993.  Only the increased rating claims listed on the title 
page have been perfected on appeal and are properly before 
the Board at this time.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has 
moderately severe sensory deficits in the lower extremities 
with complaints of chronically constant numbness in the feet.  
However, there is no evidence of marked muscular atrophy or 
complete paralysis of the lower extremities and it is not 
shown that he has foot drop.

2.  The evidence in this case does not reflect that the 
veteran has required frequent hospitalizations for his 
service-connected peripheral neuropathy disabilities in the 
years after service.  Also, since he is presently retired and 
is rated totally disabling for employment purposes, it is not 
currently shown that the aforementioned service-connected 
disabilities, either singly or jointly, warrant referral for 
consideration on an extraschedular basis for marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The veteran's right lower extremity impairment secondary 
to peripheral neuropathy is no more than 40 percent disabling 
pursuant to the schedular criteria, effective from October 
21, 1993.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 
8520 (1999).

2.  The veteran's left lower extremity impairment secondary 
to peripheral neuropathy is no more than 40 percent disabling 
pursuant to the schedular criteria, effective from October 
21, 1993.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 
8520 (1999).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The pertinent evidence of record included the report of a VA 
examination conducted in December 1995.  The veteran 
indicated that he had numbness of both feet almost up to the 
knees.  

The veteran was re-examined by VA in January 1997.  He 
indicated that he had first noticed left plantar metatarsal 
region hypesthesia ten years before, with identical symptoms 
noted on the right a short time thereafter.  He stated that 
he was currently experiencing a loss of feeling of the feet 
to the ankle region bilaterally.  An EMG study of both lower 
extremities completed in May 1995 by a private examiner was 
interpreted as showing some denervation of the bilateral 
anterior tibialis and the perineum longus.  He indicated that 
walking made his feet quite tired, and he would often 
stumble.  There was no clear-cut claudication symptomatology.  
The objective examination of the lower extremities noted that 
the toes were all somewhat cool and bluish.  There was 
diminished capillary filling and both the dorsalis pedis and 
posterior tibial pulses were very thready.  The right femoral 
pulse was 2+, while the left was 1+.  The lower extremities 
were areflexic.  He was able to discriminate between soft 
touch and pinprick about 85 percent of the time.  In the 
calves, quadriceps, dorsiflexion and plantar flexion 
displayed normal strength.  Dermatome testing showed mixed 
hypesthesia of the L5-S1 area on the right; the left showed a 
mixed pattern of the L4-L5-S1 area.  Dermatome testing of the 
right calf and thigh seemed to be intact; the left showed 
hypesthesia at both the calf and the thigh in a mixed L4-5 
mixed pattern.  The diagnoses included lower extremity 
radiculopathy, with a mixed L4-5 pattern and possibly some S1 
involvement on the left, especially as compared to the right; 
and arterial atherosclerosis obliterans involving the lower 
extremities with possibly mixed claudication and 
radiculopathy symptoms.

The veteran also sought treatment from VA on an outpatient 
basis.  In March 4, 1997, he noted that he had no feeling in 
his feet.  He was able to walk fairly well, although he 
became tired within five minutes.  He described having pain 
and burning in the feet.  His reflexes were diminished and 
soft touch was intact to the ankles.  

VA re-examined the veteran in November 1998.  He stated that 
he had "dead feet," meaning they were numb, and that he 
experienced pain at times in the metatarsals and was having 
problems walking at night.  On examination, there were no 
outright claudication symptoms, but his feet and calves 
became very tired and somewhat achy with walking.  His toes 
were bluish and cold to the touch.  He displayed decreased 
capillary filling and his dorsalis and posterior tibial 
pulses were somewhat thready.  The right femoral pulse was 2+ 
and the left was 1+.  The lower extremities were areflexic.  
Dermatome testing showed bilateral foot and calf L4-5 with 
some admix of S1, which was consistent with a history of 
spinal stenosis.  Plantar flexion, dorsiflexion and calf 
quadriceps strength was normal.  An EMG study completed in 
October 1998 was interpreted as showing chronic axonal 
neuropathy, indolent in nature, and of moderate severity.

The veteran's lower extremities are each rated 20 percent 
disabling under Diagnostic Code 8520 for incomplete paralysis 
of the sciatic nerve that is "[m]oderate" in overall 
impairment.  A higher rating for incomplete paralysis of the 
nerve requires that the evidence support a finding of 
moderately severe impairment (40 percent) or severe 
impairment with "marked muscular atrophy" (60 percent).  
Complete paralysis of the sciatic nerve is rated 80 percent 
disabling and requires evidence of foot drop, with no active 
movement possible of the muscles below the knees and weakened 
flexion of the knee or (very rarely) lost.  The term 
"incomplete paralysis" with this code and other peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than the type pictured 
for complete paralysis; when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124a (1999).

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation of 40 percent for the 
right and left lower extremity peripheral neuropathy from 
October 21, 1993 is warranted.  The objective evidence from 
that date demonstrates that the veteran has suffered from a 
lack of feeling in both feet, which has remained consistent 
since his claim for service connection.  As noted above, the 
EMG results of October 1998 were interpreted as significant 
for moderately severe and chronic axonal neuropathy.  Based 
upon these findings, the Board determines that the 40 percent 
disability evaluation more accurately reflects the veteran's 
disability picture.  See 38 C.F.R. § 4.7.  However, it is 
found that an evaluation of 60 percent is not justified.  The 
evidence does not suggest that his condition is severe in 
nature, with marked muscular atrophy.  In fact, the medical 
examination findings of record show that the lower calf 
muscles displayed normal strength.  It is therefore 
concluded, after weighing all the evidence of record, and 
after resolving any doubt in the veteran's favor, that that 
evidence supports a finding of entitlement to a schedular 
evaluation of 40 percent for the right and left lower 
extremity peripheral neuropathy.

The RO declined referral of the appellant's claims seeking 
evaluations in excess of 20 percent for the right and left 
lower extremity peripheral neuropathy on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b) (1999) when it 
adjudicated the case in July 1997.  The Board agrees as it 
does not appear from a review of the medical evidence that 
referral for consideration of an extraschedular rating for 
these disabilities is indicated.  In Floyd v. Brown, 9 Vet. 
App. 8 (1996), the United States Court of Appeals for 
Veterans Claims (the Court), held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of an increased rating claim and the appellant 
had full opportunity to present the claim for the RO.  
Bagwell, 9 Vet. App. at 339.

As fully detailed above, the medical evidence of record 
reflected that the veteran is entitled to an evaluation of 40 
percent for each lower extremity, but no more, under the 
schedular criteria; hence, it is does not appear that he has 
"exceptional or unusual" disabilities in the sense that the 
regular schedular standards are inadequate to rate these 
disabilities.  Further, it is not shown by the evidence of 
record that the veteran has required hospitalization in the 
recent or remote past for these disabilities.  There is also 
no objective evidence that his bilateral peripheral 
neuropathy, standing alone, has resulted in "marked 
interference" with employment.  Hence, the Board concludes 
that in the absence of any evidence which actually shows that 
these disabilities are exceptional or unusual such that the 
regular schedular criteria are inadequate to rate them, 
referral under section 3.321(b)(1) for extraschedular 
consideration is not in order.


ORDER

An increased rating to 40 percent for the service-connected 
right lower extremity peripheral neuropathy effective from 
the date of claim, October 21, 1993, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

An increased rating to 40 percent for the service-connected 
left lower extremity peripheral neuropathy effective from the 
date of claim, October 21, 1993, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

